GrOLDTHWAITE, J.-
— Where a party has a right of recov-ery over against another, the party thus liable may defend in any suit commenced against the person to whom he is liable; but the defence in such case is conducted in the name of the defendant on the record, and the court is not authorized to *322render judgment against both, parties. In the present case, it does not appear that Oleaveland and his wife were admitted as parties to the record, but that they were admitted with leave to defend, which would not authorize them to be placed in the judgment as defendants.
As the writ of error, however, is not sued out in the name of all the defendants, it must be amended, so as to correspond with the judgment, and the judgment must be reversed, and be here rendered against the defendant Hutchinson alone.